Clara Menth v. Commissioner.Menth v. CommissionerDocket No. 19050.United States Tax Court1949 Tax Ct. Memo LEXIS 207; 8 T.C.M. (CCH) 473; T.C.M. (RIA) 49094; April 28, 1949*207  Clara Menth, Pro se.  Sheldon V. Ekman, Esq., for the respondent.  VAN FOSSAN Memorandum Opinion VAN FOSSAN, Judge: Respondent determined a deficiency of $170.42 in petitioner's income tax for the year 1944. At the hearing respondent confessed an error in computation and reduced the amount claimed to $114.06. The additional tax arose from respondent's holding that in computing the adjusted cost basis of property sold in the taxable year, petitioner had understated depreciation allowed or allowable under section 113 (b) (1) (B), I.R.C.The property was acquired in 1933 at a cost of $6,300. It was sold in 1944 for $6,450. Petitioner never lived in the property but held the same for rental. Petitioner had no taxable income from 1933 through 1941 and accordingly took no depreciation on the rental property. In 1942 and 1943 she took depreciation. In computing gain or loss on the sale in 1944, petitioner deducted only the depreciation taken in 1942 and 1943 and determined a loss of $44.83 on the sale. Respondent, in computing the adjusted cost basis, deducted the depreciation allowed or allowable from 1933 through 1943 and determined a gain*208  on the sale. He erroneously applied the depreciation rate to the total cost of $6,300, which included the cost of land. He now concedes that the land cost $2,300 and the building $4,000 and has recomputed the adjusted cost basis accordingly. He now determines a gain of $835.17 with the consequent deficiency in taxes of $114.06. The adjusted cost basis as now computed is in accordance with applicable law. Petitioner has not proved it to be erroneous either in fact or in law. Decision of a deficiency of $114.06 will be entered.